Appleton, C. J.
A delivery to a donee of a savings bank book, containing entries of deposits to the credit of the donor, with the intent to give the donee the deposits represented by the book, is a good delivery to constitute a complete gift of such deposits. Camp’s Appeal, 36 Conn., 88. Such delivery vests the equitable title in the donee without assignment.
The delivery may be to the donee or to some other person for the donee. Dole v. Lincoln, 31 Maine, 422 ; Marston v. Marston, 21 N. H., 491; Borneman v. Sidlinger, 15 Maine, 429; Wells v. Tucker, 3 Binney, 366.
The evidence satisfactorily shows that Alice Murch the mother of the plaintiffs gave the money she had in the Saco & Biddeford Savings Bank to the plaintiffs by a delivery of her savings bank book to Nehemiah Hill for their use and benefit; that after such gift she ceased to have the possession of said book, or to exercise any control over the money deposited; and that the plaintiffs assented to and acquiesced in said gift. The plaintiffs have made out a perfect title to the money in controversy.
The defendant, as administrator on the estate of Alice Murch, was sued on his administration bond for a breach of duty in omitting to include in his inventory the money deposited by his intestate in the Saco & Biddeford Savings Bank. In that suit, upon the evidence before them, the jury found he was guilty of official neglect. The case came before the court upon exceptions to the ruling of the justice presiding at nisi jgrius. Bourne v. Stevenson, 58 Maine, 499. The exceptions were overruled, and the decree of the court was that the defendant should file an addi*368tional inventory including the above amount, which, in pursuance of such decree, he did. This judgment and decree is relied upon as a bar to the plaintiffs’ claim.
The plaintiffs were no parties to the suit of Bourne v. Stevenson. They neither introduced proof, nor were heard by counsel. The judgment was between other parties. The rights of the plaintiffs were not affected by that judgment. Lewis v. Bolitho, 6 Gray, 137. The defendant has the money of these plaintiffs in his hands, and must be held to account for the same.
The bill in equity may be sustained. The facts are similar to those in the case at bar, in Gardner v. Merritt, 32 Maryland, 78, and in Coutant v. Schuyler, 1 Paige, 317.

Decree as prayed for.

Walton, Diokerson, Barrows, Danforth and Yirgin, JJ., concurred